DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/273,685, now US Patent no. 11,007,371, filed 12 February 2019, which is a continuation of US Application no. 15/816,105, now US Patent no. 10,322,289, filed 17 November 2017, which is a continuation of US Application no. 15/605,222, now US Patent no. 10,039,924, filed 25 May 2017, which is a continuation of US application no. 15/022,374, now US Patent no. 9,687,664, filed 16 March 2016, which is a national stage entry under 35 USC 371 filed 16 September 2014 which claims the benefit of domestic priority from US Provisional Application nos. 61/913,164 filed 6 December 2013 and 61/878,436 filed 16 September 2013.

Response to Amendment
The preliminary amendment filed 14 January 2021 is acknowledged.  Claims 2-21 are pending, wherein claims 2-21 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations for controlling an electrostimulation pulse characteristic based on a characteristic of the received wireless power, particularly for controlling the frequency of the electrostimulation therapy base on the magnitude of the received wireless power is not sufficiently taught nor described by the present specification.  Clarification is respectfully requested.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation pertaining to the conversion of power into a first lower-voltage power domain and a second higher-voltage power domain is not sufficiently taught nor described by the present specification.  Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Publication no. 2013/0289662) in view of O’Driscoll et al. (US Patent no. 8,634,928).	In regard to claim 2, Olson et al. demonstrates that implantable medical devices configured to wirelessly receive power and/or data are known.  The implantable device of Olson et al. includes (see figure 2 element 2): a coil 56 and telemetry module 59/coil 75 (which are considered equivalent to an antenna; additionally telemetry functions of coil 75) which are configured to wirelessly receive power and data from an external antenna 78 associated with an external charging device (para 51, 55, 56, and 58), a therapy module 54 that may deliver a form of therapy to a patient including electrical stimulation therapy (para 52), a rechargeable energy storage device 50 comprising a capacitor, battery or other device configured to store power from the wireless power signal (para 50 and 51), and a control circuit 52 configured to control the therapy module 54 and recharging of rechargeable energy storage device 50 (para 54).  The stimulation therapy provided by the system of Olson et al. may be operated either directly by the transferred energy without requiring stored power, or may operate from power stored in the energy storage device 50 (para 253).  Additionally, the features of Olson et al. may be used to provide power or data to multiple implanted devices (para 252).  	Olson is directed to inductive power transfer through coupled coils, however, Olson et al. specifically teaches that any type of wireless energy transfer may be used in the alternative.  Olson et al. is relied on to provide the features of an environment enabling wireless power transfer to an implantable medical device.
	O’Driscoll et al. describes techniques for wireless power transmission for implantable medical devices, particularly for transmitting a power signal in a wireless link operating in a mid-field wavelength (col 2 lines 39-42 and col 3 lines 11-17).  Olson et al. teach that this technique of operating in a mid-field range comprises an improvement to previous techniques such as that of inductive coupling which require large antennas and coils resulting in larger; operating in this manner provides one or more of the following advantages: smaller antenna or coil size, greater transfer distance inside a body medium, and reduced sensitivity to misalignment between transmit and receive antenna (col 5 lines 12-18).  
	Modification of Olson et al. to replace the inductive coupling features with the mid field wireless power transfer features of O’Driscoll et al. since O’Driscoll et al. teach that mid field transfer provides the advantages of to replace the inductive coupling features with the mid field wireless power transfer, as well as mitigate the heating issues associated with the technique of Olson et al.  Additionally, Olson et al. suggest the use of alternative techniques for wireless transfer, wherein modification in this manner would result in a predictable improvement.
	In regard to claim 5, in Olson et al. the energy receiver in the implantable component is a coil 56 (para 51, 55, 56, and 58).  O’Driscoll et al. utilizes an antenna on the implant side for receiving power (col 6 lines 8).
	In regard to claim 6, O’Driscoll et al. teaches the use of a rectifier on the implant side to convert incoming signals from AC to DC (col 6 lines 6-7, figure 2).
	In regard to claim 8, Olson et al. include a rechargeable energy storage device 50 comprising a capacitor, battery or other device configured to store power from the wireless power signal (para 50 and 51).
	In regard to claim 9, the stimulation therapy provided by the system of Olson et al. may be operated directly by the transferred energy without requiring stored power (para 253).  In this manner, the electrostimulation therapy is controlled synchronously with receipt of wireless power signal.  
	In regard to claim 10, the stimulation therapy provided by the system of Olson et al. may be operated by the transferred energy power stored in the energy storage device 50 (para 253).  In this manner, the electrostimulation therapy is controlled asynchronously with receipt of wireless power signal.  
	In regard to claim 11, Olson et al. teaches that the control circuitry if configured to measure an amount of power received from the first external device and communicate information about the amount to the first external device (para 70).
	In regard to claims 12 and 13, in Olson et al. the implantable medical device may include one or more storage devices for storing a variety of data and is capable of storing the data as claimed.

Allowable Subject Matter
Claims 14-21 are allowed.
Claims 3, 4, and 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With regard to claims 3, 14, and 20 and claims depending therefrom, the prior art fails to teach or suggest controlling the electrostimulation based on a characteristic of the wireless power signal received by the antenna.
	With regard to claim 7, the prior art fails to teach converting the received power signals to a first lower-voltage power domain and a second high-voltage power domain.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 November 2022